Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 1 of 17 PageID 169




              UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION
CARLTON E. HOOKER, JR.,

       Plaintiff,
v.                                                   CASE NO. 8:20-cv-1248-T-02CPT

ROBERT WILKIE, Secretary,
Department of Veterans Affairs, and
WILLIAM BARR, Attorney General,
United States Department of Justice,

     Defendants.
_________________________________________/

                                         ORDER

       Before the Court is Defendants’ Motion to Dismiss Freedom of Information

Act Complaint with attachments (Dkt. 8), Plaintiff’s response (Dkt. 14),

Defendant’s Supplemental Exhibit (Dkt. 12), and Plaintiff’s response (Dkt. 17).

After careful consideration of the allegations of the complaint (Dkt. 1), the

submissions of the parties, and the applicable law, the Court grants the motion to

dismiss.

                                    BACKGROUND

       This action is one of many brought by Plaintiff, proceeding pro se, in the

federal district court for the Middle District of Florida.1 Most of the prior cases


1
  See cases delineated in Hooker v. Wilkie, 8:18-mc-89-T-36JSS at Dkt. 7; Hooker v. Wilkie,
8:19-mc-90-T-30CPT at Dkt. 2; Hooker v. Shinseki, No. 8:14-cv-333-30AEP at Dkt. 17. All of
Plaintiff’s cases have been randomly assigned to different judges.
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 2 of 17 PageID 170




were related to his former employment with the Bay Pines Veterans Affairs

Healthcare System (“Bay Pines VA”), which ended in 2010. Others were related

to actions taken and decisions made by Bay Pines VA in 2016 and 2017. See, e.g.,

Hooker v. Wilkie, No. 8:18-cv-696-T-33TGW; Hooker v. Wilkie, No. 8:18-cv-

2000-T-36JSS. The latter cases assist in understanding the allegations in this

action.

Events and acts leading up to this FOIA lawsuit

       Two major events occurred in 2016 and 2017. First, a ban was imposed by

Bay Pines VA against Plaintiff in 2016 (the “lifetime ban”).2 Second, in the spring

of 2017, Plaintiff unsuccessfully applied for two police officer positions with Bay

Pines VA. Around the time he was applying for the police officer positions,

Plaintiff began submitting Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., requests to the VA and other agencies. See Hooker v. Wilkie, 8:18-cv-

2000-T-36JSS at Dkt. 43. Plaintiff sought documents relating to the VA’s

authority to hire the positions for which he had applied. Id. The subject of this

action pertains to only the FOIA requests and the agencies’ responses.

       In March 2018, Plaintiff was granted leave to file a civil rights lawsuit

pertaining to the events of 2016 and 2017. 3 Hooker v. Hopkins, 8:15-cv-750-T-


2
 The chronology of events precipitating the lifetime ban is set forth in prior cases.
3
 In April 2015, Plaintiff was designated a vexatious litigant and barred from filing any action in
any court related to his prior employment at Bay Pines VA. See Hooker v. Hopkins, No. 8:15-
                                                2
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 3 of 17 PageID 171




30TGW at Dkt. 16 (order granting permission).4 In the permitted action, Hooker v.

Wilkie, No. 8:18-cv-696-T-33TGW (“the Title VII lawsuit”), Plaintiff challenged

the lifetime ban. The Title VII lawsuit was dismissed with prejudice on August 29,

2018. Id. at Dkt. 57.

       Meanwhile Plaintiff filed a complaint with the EEOC against the VA

concerning his non-selection for the two police officer positions. See Hooker v.

Wilkie, No. 8:18-cv-2000-T-36JSS at Dkt. 1-1 (documents evidencing EEOC

action). When the EEOC denied the claim on August 10, 2018, Plaintiff filed

Hooker v. Wilkie, No. 8:18-cv-2000-T-36JSS (“the Employment Discrimination

lawsuit”). The court in the Employment Discrimination lawsuit found 1) Plaintiff

impermissibly sought to relitigate the issues determined in the Title VII lawsuit,

and 2) Plaintiff was never permitted to file an action challenging the lifetime ban

because leave to file was restricted to the two police officer positions for which he


cv-750-T-30TGW at Dkt. 4 (“the Injunction Order”); Hooker v. Wilkie, No. 8:18-mc-89-36JSS at
Dkt. 7 (citing the Injunction Order). He was permitted to go forward with actions not otherwise
related, conditioned upon a determination by the presiding court. Id. In contravention of the
Injunction Order, however, Plaintiff “continued to file duplicative claims and causes of action
related to his employment with the [Department of Veterans Affairs] and the alleged lifetime
ban.” Hooker v. Kliner, 8:18-cv-2163-30AAS at Dkt. 62. The Injunction Order was eventually
discharged due to the passage of time. Hooker v. Hopkins, 8:15-cv-750-T-30TGW at Dkt. 23.

4
 The order granting permission is also docketed in Hooker v. Wilkie, 8:18-cv-696-T-33TGW at
Dkt. 2. Two other court orders have been construed to permit Plaintiff to file a claim with the
EEOC, as opposed to lawsuits, concerning the ban as a denial of the opportunity to compete for
any job offered by Bay Pines VA. Hooker v. Dep’t of Veterans Affairs, No. 8:18-cv-2000-T-
36JSS at Dkt. 43 (citing Hooker v. Dep’t of Veterans Affairs, No 8:17-mc-62-T-35AAS at Dkt. 2
and Hooker v. Dep’t of Veterans Affairs, No. 8:16-mc-155-T-35MAP at Dkt. 2).

                                               3
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 4 of 17 PageID 172




applied but was not selected. Id. at Dkt. 43 at 9, 14. The court dismissed with

prejudice the part of the action challenging the lifetime ban but allowed Plaintiff to

file an amended complaint with respect to non-selection for the positions. Id. at

Dkt. 43 at 9, 14.5

       The entire Employment Discrimination lawsuit was ultimately dismissed

with prejudice in January 2020. Id. at Dkt. 76. Despite the dismissal, Plaintiff has

filed multiple motions to reopen and seek other relief in the closed Employment

Discrimination lawsuit. Id. at Dkts. 77, 80, 83, 86, 88, 90, 96, 98. Before the

instant FOIA action was opened, Plaintiff filed a copy of the FOIA complaint here

in that lawsuit. Id. at Dkt. 91-3.

This FOIA action

       In May 2020, the instant FOIA action was filed after the conclusion of an

appeal of one of Plaintiff’s many duplicative FOIA requests.6 Plaintiff brings two

counts against the VA (Counts I and III) and two against the “AG” (Counts II and

IV), which he also refers to as the Executive Office for the United States Attorneys

(“EOUSA”) and the Department of Justice.


5
   “And Claim A, though brought as a Title VII claim, is clearly an attempt to challenge the ban
from Bay Pines, which is outside the leave granted by [the order in 8:16-mc-155-T-35MAP at
Dkt. 2].” Hooker v. Dep’t of Veterans Affairs, 8:18-cv-2000-T-36JSS at Dkt. 43 at 14.
6
  Interestingly, the appeal was concluded by OPM, and not the VA. The numerous FOIA
requests made to the VA, OPM, and the Executive Office of the United States Attorneys are
nevertheless the same. The responses include 1) “no records” exist, 2) the documents have been
produced (in late 2019), and, most recently, 3) these records have been requested and the
response already given.
                                               4
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 5 of 17 PageID 173




       The FOIA request at issue sought two documents: 1) a copy of the direct-

hire authority request made to OPM by the VA for the police officer position

“created, opened, and closed” April 3, 2017; and 2) a copy of OPM’s approval for

that position. See Dkt. 1 at ¶¶ 7, 10, 12, 13, 17, 20, 28. The VA had initially

responded to prior requests for these same documents, dating as far back as 2017,

by stating no records existed. See Dkt. 1 at ¶¶ 8–10; Dkt. 8-1 (VA “no records”

response to his 2017 request); Dkt. 8-2 (VA “no records” response dated

11/8/2019, which directed the Office of Chief Human Capital Officer of the VA to

conduct further search). In November 2019, and for the very first time, the Office

of the Chief Human Capital Officer of the VA produced two documents: 1) a four-

page document from the VA to OPM seeking direct-hire authorization for positions

including police officers; and 2) a two-page letter from OPM approving the

positions. Dkt. 1 at ¶¶ 8, 9; Dkt. 8-3. The four-page VA direct hire authorization

request was received by OPM eight months after April 2017, and the two-page

approval was dated January 18, 2018. Dkt. 1 at 20.

       Counts I and II are premised on Plaintiff’s contention the two documents are

“fraudulent” and were created by the VA at the behest of an assistant United States

attorney (“AUSA”). 7 Count I alleges the VA committed fraud in November 2019



7
 Although unclear, Plaintiff claims he was tricked into applying for the “fake” April 3, 2017
position.
                                                5
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 6 of 17 PageID 174




by producing the two fake documents. Count II alleges on April 13, 2020, he

discovered the Executive Office of the United States Attorneys (“EOUSA”)

committed fraud by “covering up evidence” concerning the VA’s document

production. Dkt. 1 at ¶¶ 29, 30.

       Plaintiff appealed the 2019 record production from the VA to both the VA

and OPM. Count III seeks to compel the VA to rule on the appeal. Dkt. 1 at ¶ 33.

He also appealed the April 2020 decision of the EOUSA to the Department of

Justice. Dkt. 1 at ¶¶ 30, 34. Count IV seeks to compel the Department of Justice

to rule on the appeal. Dkt. 1 at ¶ 36.

       Plaintiff raised these same fraud allegations in the Employment

Discrimination Action and now claims that he intends to use the denial of his latest

agency appeal in that action. 8 This lawsuit concerns only whether the agencies

followed FOIA. 9




8
  The complaint here alleges Plaintiff can prove his claims in the closed Employment
Discrimination lawsuit with the FOIA responses he has received over the past 3 years from the
VA and other agencies. Dkt. 1 at ¶¶ 23, 27, 34; Dkt. 1 at 14. The court in the Employment
Discrimination lawsuit has already ruled with the benefit of all the requests and responses he
made and received prior to its dismissal; yet, Plaintiff continues to file agency responses in the
closed Employment Discrimination lawsuit.
9
  The task of patching together, in coherent form, the myriad duplicative requests to the VA,
OPM, and the DOJ, along with agency responses and appeals of select agency decisions, has
been tedious, daunting and time-consuming. As noted by Defendants, and admitted in the
complaint, Plaintiff filed a minimum of three duplicative FOIA requests since mid-February
2020. Dkts. 8-5, 8-6, 8-7.
                                                 6
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 7 of 17 PageID 175




                                STANDARD OF REVIEW

       This Court applies the Twombly-Iqbal standard to determine whether the

complaint states a plausible claim for relief. 10 The non-conclusory facts alleged in

the complaint are accepted as true, construing them in the light most favorable to

the plaintiff. Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016).

“A document outside the four corners of the complaint may still be considered if it

is central to the plaintiff’s claims and is undisputed in terms of authenticity.”

Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005)

(citation omitted). Pro se pleadings, although liberally construed, must not be

rewritten by the court to sustain an action. Campbell v. Air Jamaica Ltd., 760 F.3d

1165, 1168–69 (11th Cir. 2014).

                                          ANALYSIS

       A person aggrieved by an administrative appeal from a FOIA response may

file an action in federal district court. 5 U.S.C. § 552(a)(4)(B). The district court

has jurisdiction to “enjoin the agency from withholding agency records and to

order the production of any agency records improperly withheld from the

complainant.”11 Id. FOIA does not allow for an award of money damages. Lewis


10
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678–79
(2009).
11
   To the extent the complaint can be read to bring a claim against any individual of the agencies,
those individuals are dismissed with prejudice. See Petrus v. Bowen, 833 F.2d 581, 582 (5th Cir.
1987) (“Neither [FOIA] nor the Privacy Act creates a cause of action for a suit against an
                                                7
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 8 of 17 PageID 176




v. Dep’t of the Army, No. CV115-133, 2016 WL 5219630, at *2 (S.D. Ga. Sept. 21,

2016) (citing cases); Cunningham v. U.S. Dep’t of Justice, 961 F. Supp. 2d 226,

236 (D.C. Cir. 2013) (citation omitted). Plaintiff’s request for damages is denied.12

       In a FOIA action, the plaintiff must show an agency “has (1) improperly (2)

withheld (3) agency records.” U.S. Dep’t of Justice v. Tax Analysts, 492 U.S. 136,

142 (1989) (quotation and internal quotation marks omitted). The complainant

must identify the document being withheld. Lopez v. United States, 656 F. App’x

957, 967 (11th Cir. 2016) (remanding to district court because complaint

sufficiently alleged inadequate agency response). Mr. Lopez had described in his

complaint a specific memorandum, which was missing from the agency

production. Id., 656 F. App’x at 968 (“It did not appear that Lopez received the

Warden’s memorandum in response to his FOIA request.”). Unlike Mr. Lopez, the

Plaintiff here neither seeks nor identifies a document, but rather desires a “no

records” response from the VA. Dkt. 1 at ¶¶ 7–18.




individual employee of a federal agency.”). Although the VA is an agency, the remaining
Defendant is more properly identified as the Department of Justice, as one of the contested
responses issued from the EOUSA. See Dkt. 1-2 at 1–2. The Attorney General “AG” and any
United States Attorney’s Office are not agencies under FOIA. See Del Rio v. FBI, No. 08-
21103-Civ-M, 2008 WL 11331745, at *1–2 (S.D. Fla. Oct. 21, 2008).
12
   Plaintiff requests the same damages as those he sought in the Employment Discrimination
lawsuit, ranging from $300,000 to $900,000. Dkt. 1 at 14.
                                              8
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 9 of 17 PageID 177




Count I concerning fraudulent agency action

      The complaint does not disclose that Plaintiff began sending FOIA requests

in 2017. The complaint starts with the requests made in October 2019, which

resulted in him receiving two documents for the first time. Dkt. 1 at ¶ 7. His

October 2, 2019 FOIA request to OPM resulted in a “no records” response on

October 11, which Plaintiff did not appeal. Dkt. 1 at ¶ 11. His October 19, 2019

similar request to the VA took a different and circuitous route.

      Before discussing the paths of the 2019 FOIA requests, the Court notes

Plaintiff’s intent is clear. He plans to use the two documents produced by the VA

in late November 2019, together with a future, anticipated “no records exist”

response, to prove the documents’ “fraudulent” nature. He asserts they were

fraudulently created by individuals at the VA to cover up the VA’s failure to obtain

direct hire authorization from the OPM for the police officer positions of April 3,

2017. He baldly accuses the AUSA of instructing the VA “to use the [the VA’s 4-

page request for direct hire authority received by OPM in December 2017, and the

2-page letter from OPM dated January 24, 2018, approving the direct hire

positions] to fraudulently claim that the VA received approval.” Dkt. 1 at ¶ 23.

According to Plaintiff, the documents on their face prove they were “fraudulently”




                                          9
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 10 of 17 PageID 178




 manufactured after the April 3, 2017 position.13 Dkt. 1 at ¶ 15 (document “proves

 that the VA provided a Fraudulent Response in VA FOIA No. 20-01289-F [the

 2019 production]” because it shows the request to OPM was made eight months

 after the April 3 position was created by the VA.). 14

        The duplicate FOIA request that prompted response No. 20-01289-F was

 submitted October 31, 2019 to the VA. Dkt. 1 at ¶ 7. Adding more confusion to

 the chain of events, one section of the VA initially made a “no records” response to

 the October 31 request and, at the same time, referred the October 31 request to the

 Office of the Chief Human Capital Officer within the VA. Dkt. 8-2. 15 The

 complaint is silent regarding whether he appealed this “no records” response, but

 the motion indicates Plaintiff did not appeal. Dkt. 8 at 6.

        It was the Office of the Chief Human Capital Officer with the VA that

 produced the two “fraudulent” documents in late 2019. On January 16, 2020,

 Plaintiff appealed the “fraudulent” VA FOIA response No. 20-01289-F. Dkt. 1 at

 ¶ 12; Dkt. 1-2 at 2–4; Dkt. 8-4 (emailed notice of appeal). Although Plaintiff




 13
    A copy of the letter from OPM regarding FOIA No. 2020-02613 states OPM “received a
 signed copy of [the VA request for direct hire authority] via email on December 11, 2017. The
 VA request was not dated or timestamped by OPM. Copies of these documents are attached.”
 Dkt. 11-3, which was also filed in the Employment Discrimination lawsuit at docket 83-3.
 14
    As noted earlier, he seeks to use these “fraudulent” documents in the Employment
 Discrimination lawsuit, which was dismissed, as evidence of discrimination involving his non-
 selection for the two police officer positions. Dkt. 1 at ¶¶ 23, 27, 34; Dkt. 1 at 14.
 15
    This “no records” response was appealable. Dkt. 8-3.
                                               10
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 11 of 17 PageID 179




 appealed the VA’s decision to OPM, the VA also accepted the email as an appeal.

 Dkt. 8-4.

        Despite the pendency of the January 16, 2020 VA and OPM appeals

 regarding the documents, Plaintiff continued, and continues, to make the same

 FOIA request, which has led to an entangled state of requests, emails, responses,

 appeals, and final agency decisions, all with various numbers assigned. These

 actions resulted in a February 13, 2020 production of the same two documents, this

 time from OPM. Dkt. 1 at ¶ 15. On March 16, 2000, OPM responded to a

 “second” request by providing the same documents. Dkt. 1 at ¶ 16.16 On March

 24, 2020, OPM responded to a third request with the following:

        Your FOIA request is denied because you have already made this same
        request in which OPM has already responded. On March 17, 2020,
        OPM supplied you with the documents which you requested for
        Vacancy Announcement No. MY-FNC-1944457-BU-NC.

 Dkt. 1 at ¶ 18.

        That same day, March 24, 2020, Plaintiff appealed the decision from OPM.

 Dkt. 1 at ¶ 19. He complains OPM’s response is “fraudulent” because he “should


 16
  The March 16 cover letter provides:
        [OPM ] has no way of making a determination when the Direct Hire Authority was
        used by the VA for the development of advertisements for positions to be filled
        specifically for Police Officers. OPM received a signed copy of this Direct Hire
        authority request via email on December 11, 2017. OPM approved the authority
        effective January 24, 2018. Copies of these documents are attached. You have the
        right to appeal this determination.
 Dkt. 11-3 at 13–14.

                                              11
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 12 of 17 PageID 180




 have received a ‘No Records Response’ just like I did in OPM FOIA No. 2020-

 00148, which shows that OPM never received a Written Request. . . from the VA

 to create the Direct Hire Authority Police Officer position on April 3, 2017, and

 the OPM did not approve the posting of that position.” Dkt. 1 at ¶¶. 17, 19

 (emphasis in original). The March 24, 2020 OPM appeal was denied on May 11,

 2020, and this lawsuit ensued. Dkt. 1 at ¶ 20.17

        Having synthesized the posture of each appeal, the Court determines the

 proper party Defendant in Count I is OPM because the March OPM appeal, not the

 January VA appeal, was final when this FOIA action was filed on June 1, 2020.

 The January 16, 2020 appeal to the VA was not decided until after this action was

 filed. See Dkt. 1, Count III; Dkt. 14. Plaintiff, therefore, did not exhaust his

 administrative remedies relative to the VA appeal.

        In the event this order’s summation and recitation of relevant dates and

 actions may be questioned or flawed, the Court determines the complaint fails to



 17
  Attached to one of Plaintiff’s filings is the May 11 written denial:
        In its initial response, OPM sent you signed copies of a Direct Hire request it
        received from the VA on December 11, 2017, and a copy of OPM’s approval,
        effective January 24, 2018. You have appealed this initial response . . . As I
        understand it, you are seeking a copy of any OPM DHA approval to the VA that
        may have been in effect on April 3, 2017. You have appealed the initial response
        because the copy of the DHA approval you were sent had a date of January 2018,
        and therefore would not have applied to a hiring in April of 2017. In considering
        your appeal, a member of my staff contacted OPM Employment Services staff to
        ask them to re-check their file for responsive records. OPM officials confirmed
        that there are no records responsive to your request.
 Dkt. 11-4.
                                               12
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 13 of 17 PageID 181




 state a claim for relief under FOIA against either OPM or the VA. Plaintiff has not

 identified even one record that has not been produced. He has filed appeals from

 only those agency actions which produced the two post-April 2017 “fake” records

 at issue. He has not expressed, and does not express, a desire to appeal from the

 “no records” responses. Indeed, he keeps sending more FOIA requests expecting,

 if not seeking, more “no records” responses, and he appeals when he does not

 receive same. Any other response he characterizes as fraudulent. A FOIA action

 cannot be used, or perhaps misused as the case here, as a discovery tool to gather

 evidence to be used in other lawsuits. See N.L.R.B. v. Robbins Tire & Rubber Co.,

 437 U.S. 214, 242 (1978). This Court simply cannot order an agency under these

 circumstances to provide the specific response the requester wishes.

       For example, according to Plaintiff, he has now received a July 10, 2020 “no

 records” response from the VA regarding a July 5, 2020 FOIA request, which

 request is the same as all prior requests. Dkt. 14 at 12–14. The “no records”

 response is appealable, if Plaintiff so desires, through administrative procedures.

 Id. By his own allegations, however, Plaintiff obtained the precise response he

 wanted. Not only does the complaint fail to identify records not already produced,

 but Count I is moot as it no longer presents a case or controversy under FOIA.




                                          13
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 14 of 17 PageID 182




 Count II pertaining to Department of Justice

       Count II against the Department of Justice also fails to state a claim under

 FOIA. The complaint alleges Plaintiff sought to obtain the very same documents

 he received from the VA, but this time from the DOJ.

       FOIA obligations require agency records either belong to the agency, by

 creating or obtaining them, or be within its control. See Wolfe v. Dep’t of Health &

 Human Servs., 711 F.2d 1077, 1079 (D.C. Cir. 1983) (defining agency record as

 either created or obtained by agency) (citation omitted); Burka v. U.S. Dep’t of

 Health & Human Servs., 87 F.3d 508, 515 (D.D.C. 1996) (citing four factors to

 determine agency control). Plaintiff’s own allegations establish he is the one who

 initially copied an AUSA with the documents produced by the VA and OPM. Dkt.

 1 at ¶¶ 21–25. He alleges nothing attributing those records to the Department of

 Justice. Plaintiff may not use this FOIA action to prove the DOJ’s complicity an

 alleged fraud by “concealing” the records already produced by the VA. See Dkt. 1

 at ¶ 34 (AUSA concealed fraudulent VA records “which should justify the

 reopening of the 2nd Amended Complaint under [No. 8:18-cv-2000-T-36JSS].”

 Count II does not stand.

 Counts III and IV seeking to compel agency action

       Exhaustion of administrative remedies is a prerequisite to filing a FOIA

 action in the district court. See 5 U.S.C. § 552(a)(4)(B). Exhaustion under FOIA

                                          14
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 15 of 17 PageID 183




 may occur in one of two ways: actual or constructive. Taylor v. Appleton, 20 F.3d

 1365, 1338 (11th Cir. 1994). “Actual exhaustion requires a party to appeal any

 adverse agency determination before filing suit.” Lopez v. United States, No. 5:18-

 cv-263-Oc-34PRL, 2020 WL 1492804, at *9 (M.D. Fla. Mar. 27, 2020), appeal

 docketed, No. 20-12738 (11th Cir. July 22, 2020) (citing Oglesby v. U.S. Dep’t of

 the Army, 920 F.2d 57, 64-65 (D.C. Cir. 1990)). Constructive exhaustion occurs

 when an agency has not responded to a FOIA request or has not decided an appeal

 within the statutory time constraints. 5 U.S.C. § 552(a)(6)(C); Lopez, 2020 WL

 1492894, at *9. The various time limits for an agency to act are set forth in 5

 U.S.C. § 552(a)(6). FOIA permits a lawsuit in the district court to compel an

 agency response in the case of constructive exhaustion. Taylor, 30 F.3d at 1368.

       Count III concerns the January 16, 2020 appeal to the VA of the November

 21, 2019 decision by the Office of the Chief Human Capitol Officer with the VA.

 Dkt. 1 at ¶ 31; Dkt. 1-2 at 2–4. Plaintiff alleges that as of May 18, 2020, he had

 not received a decision on the appeal and the statutory time limit for doing so had

 passed. Dkt. 1 at ¶ 33. Plaintiff’s response discloses, however, that on July 10,

 2020, the VA timely responded to another, duplicate FOIA request made July 5,

 2020. Dkt. 14 at 12–14 (VA letter dated 7/10/2020). Although the request and

 decision both occurred after the filing of this lawsuit, the July 10 letter, per its own

 terms, constitutes a decision on the appeal from the November 21, 2019 agency

                                            15
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 16 of 17 PageID 184




 action producing the two “fraudulent” documents. The VA’s July 10 decision is a

 “no records” response. Id. Plaintiff confirms in his response “the VA has now

 provided me with the No Records Response on July 10, 2020 as it pertains to the

 November 21, 2019 Fraudulent FOIA Response.” Dkt. 14 at 7. 18 Absent any

 agency action left to compel, this Court no longer has jurisdiction over the VA

 appeal.

        Count IV alleges on April 13, 2020, Plaintiff appealed to the Department of

 Justice the decision of the Director of the EOUSA. Dkt. 1 at ¶ 34; Dkt. 1-2 at 1–2

 (DOJ letter dated 4/13/2020). The complaint alleges that as of May 18, some

 twenty-six working days later, Plaintiff had not received any decision on the

 appeal. 19 Plaintiff’s response reveals that on June 2, 2020, the day after this FOIA

 action was filed, he received a decision on the DOJ appeal. Dkt. 14 at 10–11 (DOJ

 letter dated 6/2/2020). This Court does not have authority, nor did it ever in this

 FOIA action, to “inform the judge presiding over USDC Case No. 8:18-cv-2000-

 36JSS of the fraud by AUSA.” See Dkt. 14 at 6. Counts III and IV are moot.

        Accordingly, the motion to dismiss (Dkt. 8) is granted without prejudice.

 Should Plaintiff not replead and file an amended complaint within fourteen (14)

 days, this case will be closed.


 18
    “We found that you have appealed VA’s original response to you dated November 21, 2019,
 and a pending active litigation.” Dkt. 14 at 13 (VA letter dated 7/10/2020).
 19
    The Court takes notice of the 2020 pandemic and the disruption caused in business operations.
                                               16
Case 8:20-cv-01248-WFJ-CPT Document 19 Filed 07/31/20 Page 17 of 17 PageID 185




       DONE AND ORDERED at Tampa, Florida, on July 31, 2020.




 Copies furnished to:
 Counsel of Record and unrepresented parties




                                       17
